Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-13-00170-CR

                               Jose NAVARRO,
                                   Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 187th Judicial District Court, Bexar County, Texas
                       Trial Court No. 2012CR4295B
                Honorable Raymond Angelini, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED May 1, 2013.


                                        _________________________________
                                        Rebeca C. Martinez, Justice